                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
                                         _____________________

                                       No 17-CV-7050 (JFB)(AYS)
                                        _____________________


          THE PRESERVE AT CONNETQUOT HOMEOWNERS ASSOCIATION, INC.,
         INDIVIDUALLY AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,

                                                                Plaintiff,

                                                VERSUS


  COSTCO WHOLESALE CORPORATION, CVS HEALTH CORPORATION, KIMBERLY-
      CLARK CORPORATION, THE PROCTOR & GAMBLE COMPANY, TARGET
CORPORATION, WALGREENS BOOTS ALLIANCE, INC., AND WAL-MART STORES, INC.,

                                                            Defendants.

                                          ___________________

                                    MEMORANDUM AND ORDER
                                          January 28, 2019
                                       ___________________

JOSEPH F. BIANCO, District Judge:                      and will continue to cause injury under strict
                                                       products liability, nuisance, trespass,
    Plaintiff, The Preserve at Connetquot              negligence, and negligent misrepresentation
Homeowners Association, Inc. (“The                     tort theories, breach of express warranty, and
Preserve” or “plaintiff”), on behalf of itself         breach of implied merchantability contract
and all other similarly situated entities that         theories, and that the advertising of such
own and/or operate sewage or wastewater                products as “flushable” violates Sections 349
treatment plants or facilities, filed this action      of the New York General Business Law
against defendants, Costco Wholesale                   (“NYGBL”).
Corporation (“Costco”), CVS Health
Corporation     (“CVS”),        Kimberly-Clark             Presently before the Court are
Corporation      (“Kimberly-Clark”),         The       defendants’ motions to dismiss the
Proctor & Gamble Company (“P & G”),                    Complaint, pursuant to Rule 12(b)(1) and
Target Corporation (“Target”), Walgreens               12(b)(6) of the Federal Rules of Civil
Boots Alliance, Inc. (“Walgreens”), and Wal-           Procedure, as well as a motion in the
Mart Stores, Inc. (“Wal-Mart”) (collectively           alternative to strike plaintiff’s allegations
the “defendants”), alleging that defendants’           regarding a nationwide class and stay the
products labeled as “flushable” have caused            case. With respect to the Rule 12(b)(1)
motion, defendants argue that plaintiff lacks           support the assertion that it is likely to re-
standing because of the failure to allege any           occur in the future. For example, there is no
imminent injury-in-fact. For the reasons set            allegation that plaintiff has done a single test
forth below, the Court holds that the plaintiff         of its sewer treatment system since 2012 to
has failed to sufficiently plead facts to               determine whether there is any level of
establish the injury-in-fact requirement under          clogging six years later, nor have they alleged
Article III and, thus, dismisses the Complaint          that there is a single indicia of any clogging
for lack of standing. As a threshold matter,            over this extended period of time. In fact,
the Court emphasizes that plaintiff does not            there are allegations in the Complaint that
seek monetary damages with respect to any               could support the inference that there are
past harm; rather, plaintiff only seeks                 changed circumstances since the clog in 2012
prospective relief, primarily in the form of an         that might prevent this alleged harm from
injunction that would enjoin defendants from            recurring in the future. For example, after the
marketing and selling their flushable wipes as          clog in 2012, The Preserve installed new
flushable, safe for sewer systems, and/or               equipment, including pumps and a filtering
biodegradable. In an attempt to establish               system, to remedy the situation. Moreover,
constitutional standing (including the                  plaintiff issued a directive to the residents of
“injury-in-fact” requirement), plaintiff (1)            The Preserve to refrain from flushing the
relies on the allegation that, in 2012, it              flushable wipes down their toilets. The
incurred expenses in connection with major              impact of this directive may be magnified by
repairs to its sewage treatment plant due to            the fact that the funds required to operate the
the influx of flushable wipes (similar to               sewage treatment plant, including the repairs
numerous other municipalities), and (2)                 required due to alleged flushable wipes, are
asserts, based upon that experience and the             incurred by the owners of the forty units in
ongoing use of these wipes by consumers in              the Preserve. Even though there are only
Suffolk County, that the wipes “can, at any             forty units in The Preserve that utilize the
given moment, cause harm in the form of                 sewage treatment plant at issue, plaintiff has
clogs.” (Pl. Br. at 19) (emphasis in original).         not alleged that it has made any effort to
                                                        ascertain whether the directive and cost to the
     The Court concludes that these                     residents in connection with the sewage
allegations, without more, are insufficient to          treatment plant has persuaded some, most, or
satisfy constitutional standing requirements            all of the residents of the forty units to cease
for the relief sought in this case. The                 using flushable wipes. In other words, it may
allegations do not establish that the                   very well be that the new equipment, the
threatened harm of clogging is certainly                directive, and/or the residents’ financial
impending, or that there is a substantial risk          incentive to avoid using any products that
that the harm will occur. Moreover, although            might clog the sewage treatment plant have
it is well settled that a plaintiff can establish       in whole, or in part, alleviated any likelihood
standing for injunctive relief based upon past          that this harm will ever recur. Thus, these
harm if the plaintiff can demonstrate that it is        variables, combined with the passage of six
likely to be harmed again in the future in a            years since the previous clog, render
similar     way,      plaintiff’s     speculative       plaintiff’s claim of future harm completely
allegations in the current Complaint fail to            speculative at this point in time, absent some
cross that constitutional threshold. Plaintiff          additional allegations to support a reasonable
refers to a clog that occurred over six years           inference that there is a substantial risk, or
ago without any concrete allegations to                 any likelihood, that a clog will occur again.


                                                    2
To hold otherwise would be to allow standing                        The Complaint defines flushable wipes as
to be based on nothing more than an assertion                   including all “moist wipe products marketed
that, because the harm happened once, there                     and labeled as safe to flush, safe for
is no reason to believe it will not happen                      plumbing, safe for sewer systems and/or
again. Under plaintiff’s logic, standing                        biodegradable.” (Id. ¶ 1.) Flushable wipes
would exist even if this lawsuit were brought                   are designated as “flushable” on product
ten or fifteen years from now because the                       labeling,        marketing         materials,
clog could hypothetically happen “at any                        advertisements, and on sellers’ websites. (Id.
given moment” because it happened once                          ¶ 3.) The Complaint asserts that flushable
before. Such a speculative inference is                         wipes are a “major reason wastewater
woefully insufficient to satisfy the Article III                systems clog” and the wipes “wreak havoc on
standing requirement which, among other                         pumps and machinery in sewage or
things, ensures that courts are not                             wastewater treatment plants.” (Id. ¶ 51.)
prematurely deciding disputes, including                        According to the Complaint, clogs and other
issuing injunctions, in situations that are                     sewage system issues have been attributed to
unlikely to result in any future actionable                     flushable wipes in major cities across the
harm to the plaintiff. Accordingly, the Court                   United States and Canada. (See id. ¶¶ 54-90.)
dismisses the Complaint without prejudice                       The Complaint outlines in detail, based upon
for lack of standing. However, because                          public source information (including quotes
plaintiff may be able to supplement the                         from water district officials), substantial
complaint with additional allegations to                        sums of money spent in many states (such as
satisfy the standing requirement, the Court                     New York, Pennsylvania, Georgia, North
will give plaintiff an opportunity to re-plead.1                Carolina, Texas,       Illinois,   Michigan,
                                                                California, and Washington) and Canada to
                 I. BACKGROUND                                  repair clogs to sewage or wastewater
                                                                treatment plants, allegedly caused by
                A. The Complaint2                               flushable wipes. (See id.)

    Plaintiff asserts strict products liability,                    Plaintiff is a homeowner association that
nuisance, trespass, negligence, negligent                       runs a townhouse community, The Preserve
misrepresentation, breach of express                            at Connetquot (“The Preserve”), in Suffolk
warranty, breach of implied warranty of                         County, New York. (Id. ¶132.) The Preserve
merchantability claims, and violation of                        owns and operates a sewage treatment plant
Section 349 of NYGBL claims against                             on-site. (Id. ¶ 133.) The Preserve has forty
defendants for the marketing, manufacturing,                    units that are connected to the sewage
distribution and/or sale of “flushable wipes.”                  treatment plant via piping and/or sewer lines.
(See generally Compl.)                                          (Id.) As of March 2017, residents of The
                                                                Preserve paid $410 per month for common

1
  Because the Court has dismissed for lack of standing          will assume the facts in the Complaint to be true for
under Rule 12(b)(1), the Court need not address the             purposes of the pending 12(b)(1) and 12(b)(6) motions
other grounds for dismissal raised by the defendants            to dismiss. Moreover, although the Complaint is sixty
under Rule 12(b)(6). Similarly, the Court need not              eight pages long, the Court has focused on the
address defendants’ motion, in the alternative, to strike       allegations that relate to standing, which is the
plaintiff’s allegations regarding a nationwide class and        dispositive issue for purposes of this Memorandum
seeking to stay the case.                                       and Order.
2
  The following facts are taken from the Complaint and
are not findings of fact by the Court. Instead, the Court

                                                            3
charges, including the funding of the sewage           well as to defendants CVS, Costco, and
treatment plant. (Id. ¶ 134.) All operating            Target’s motion to dismiss. (ECF No. 62.)
costs for the sewage treatment plant,                  On August 13, 2018, defendants filed their
including over-budget maintenance expenses             replies. (ECF Nos. 64, 65.) Oral argument
associated with the sewage treatment plant,            was held on October 29, 2018. The Court has
are covered by residents’ monthly                      fully considered all of the parties’
homeowners association payments to The                 submissions and arguments.
Preserve. (Id.)
                                                               II.     STANDARD OF REVIEW
    In approximately 2012, plaintiff
“incurred expenses in connection with major                When a court reviews a motion to dismiss
repairs to its sewage treatment plant due to           for lack of subject-matter jurisdiction, it
the influx of [f]lushable [w]ipes.” (Id. ¶ 136.)       “must accept as true all material factual
Plaintiff now has an “ongoing directive via            allegations in the complaint, but [it is] not to
the issuance of a letter to residents of The           draw inferences from the complaint favorable
Preserve to refrain from flushing purportedly          to plaintiffs.” J.S. ex rel. N.S. v. Attica Cent.
[f]lushable [w]ipes down their toilets.” (Id. ¶        Schs., 386 F.3d 107, 110 (2d Cir. 2004).
137.)                                                  Moreover, the court “may consider affidavits
                                                       and other materials beyond the pleadings to
    Plaintiff alleges that it anticipates future       resolve the jurisdictional issue, but [it] may
clogging and increased costs associated with           not rely on conclusory or hearsay statements
operating and maintaining its sewage                   contained in the affidavits.” Id. “The
treatment plant and removing clogs caused              plaintiff bears the burden of proving subject
by flushable wipes. (Id. ¶¶ 138-39.)                   matter jurisdiction by a preponderance of the
                                                       evidence.”       Aurecchione v. Schoolman
         A.      Procedural History                    Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.
                                                       2005).
    Plaintiff filed its Complaint on December
4, 2017. (ECF No. 1.) On April 30, 2018,                   When a court reviews a motion to dismiss
defendants filed a joint motion to dismiss             for failure to state a claim for which relief can
plaintiff’s Complaint pursuant to Federal              be granted, it must accept the factual
Rule of Civil Procedure 12(b)(1) for lack of           allegations set forth in the complaint as true
subject matter jurisdiction and, in the                and draw all reasonable inferences in favor of
alternative, to dismiss the Complaint                  the plaintiff. See Cleveland v. Caplaw
pursuant to Rule 12(b)(6) for failure to state         Enters., 448 F.3d 518, 521 (2d Cir. 2006);
a claim and, in the further alternative, to            Nechis v. Oxford Health Plans, Inc., 421 F.3d
strike plaintiff’s allegations regarding a             96, 100 (2d Cir. 2005). “In order to survive a
nationwide class and to stay the case. (ECF            motion to dismiss under Rule 12(b)(6), a
No. 52.) Defendants Costco, CVS, and                   complaint must allege a plausible set of facts
Target also filed an additional motion to              sufficient ‘to raise a right to relief above the
dismiss based upon a prior Consent Decree              speculative level.’” Operating Local 649
with the Federal Trade Commission                      Annuity Tr. Fund v. Smith Barney Fund
regarding flushable wipes manufactured by              Mgmt. LLC, 595 F.3d 86, 91 (2d Cir. 2010)
Nice-Pak Products, Inc. (ECF No. 51.) On               (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
July 13, 2018, plaintiff filed its omnibus             544, 555 (2007)). This standard does not
opposition to the joint motion to dismiss, as          require “heightened fact pleading of


                                                   4
specifics, but only enough facts to state a            (5) facts of which judicial notice may
claim to relief that is plausible on its face.”        properly be taken under Rule 201 of the
Twombly, 550 U.S. at 570.                              Federal Rules of Evidence.” In re Merrill
                                                       Lynch & Co., 273 F. Supp. 2d 351, 356-57
    The Supreme Court clarified the                    (S.D.N.Y. 2003) (internal citations omitted),
appropriate pleading standard in Ashcroft v.           aff’d in part and reversed in part on other
Iqbal, setting forth a two-pronged approach            grounds sub nom., Lentell v. Merrill Lynch &
for courts deciding a motion to dismiss. 556           Co., 396 F.3d 161 (2d Cir. 2005), cert.
U.S. 662, 129 S. Ct. 1937 (2009). The Court            denied, 546 U.S. 935 (2005); see also Cortec
instructed district courts to first “identify[ ]       Indus., Inc. v. Sum Holding L.P., 949 F.2d 42,
pleadings that, because they are no more than          48 (2d Cir. 1991) (“[T]he district court . . .
conclusions, are not entitled to the                   could have viewed [the documents] on the
assumption of truth.” Id. at 1950. Although            motion to dismiss because there was
“legal conclusions can provide the                     undisputed notice to plaintiffs of their
framework of a complaint, they must be                 contents and they were integral to plaintiffs’
supported by factual allegations.”           Id.       claim.”); Brodeur v. City of New York, No. 04
Second, if a complaint contains “well-                 Civ. 1859 (JG), 2005 U.S. Dist. LEXIS
pleaded factual allegations, a court should            10865, at *9-10 (E.D.N.Y. May 13, 2005)
assume their veracity and then determine               (court could consider documents within the
whether they plausibly give rise to an                 public domain on a Rule 12(b)(6) motion to
entitlement to relief.” Id. “A claim has facial        dismiss).
plausibility when the plaintiff pleads factual
content that allows the court to draw the                            III.      DISCUSSION
reasonable inference that the defendant is
liable for the misconduct alleged. The                     Defendants argue that plaintiff lacks
plausibility standard is not akin to a                 standing because it has failed to allege any
‘probability requirement,’ but it asks for             imminent injury-in-fact and because any
more than a sheer possibility that a defendant         injury is not fairly traceable to each named
has acted unlawfully.” Id. at 1949 (internal           defendant’s conduct. For the reasons set
citations omitted) (quoting and citing                 forth below, the Court concludes that plaintiff
Twombly, 550 U.S. at 556-57).                          lacks standing to bring this action because
                                                       plaintiff has failed to allege facts that satisfy
     The Court notes that in adjudicating a            the injury-in-fact requirement and, thus, does
Rule 12(b)(6) motion, it is entitled to                not reach the additional question of whether
consider: “(1) facts alleged in the complaint          the Complaint should also be dismissed for
and documents attached to it or incorporated           lack of standing because any hypothetical
in it by reference, (2) documents ‘integral’ to        injury would not be traceable to the
the complaint and relied upon in it, even if           defendants.
not attached or incorporated by reference, (3)
documents or information contained in                           A.          Article III Standing
defendant’s motion papers if plaintiff has
knowledge or possession of the material and                As the Second Circuit has explained,
relied on it in framing the complaint, (4)             “Article III of the Constitution limits the
public disclosure documents required by law            judicial power of the United States to the
to be, and that have been, filed with the              resolution of cases and controversies. This
Securities and Exchange Commission, and                limitation is effectuated through the


                                                   5
requirement of standing.” Cooper v. U.S.                F.3d at 632 (internal quotation marks and
Postal Serv., 577 F.3d 479, 489 (2d Cir.                citations omitted). A plaintiff seeking to
2009) (citing U.S. Const. art. III, § 2 and             represent a class must personally have
Valley Forge Christian Coll. v. Ams. United             standing. Lewis v. Casey, 518 U.S. 343, 357
for Separation of Church & State, Inc , 471-            (1996).
72, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982)),
cert denied sub nom Sincerely Yours, Inc. v.                 The Second Circuit has noted that, “[t]he
Cooper, 130 S.Ct. 1688 (2010). “It is                   Supreme Court has described the imminence
axiomatic that ‘[t]here are three Article III           requirement for injury-in-fact differently in
standing requirements: (1) the plaintiff must           different contexts without specifying whether
have suffered an injury-in-fact; (2) there must         the descriptions are synonymous or distinct.”
be a causal connection between the injury and           Knife Rights, Inc. v. Vance, 802 F.3d 377, 383
the conduct at issue; and (3) the injury must           (2d Cir. 2015); see also Hedges v. Obama,
be likely to be redressed by a favorable                724 F.3d 170, 196 (2d Cir. 2013) (“The
decision.’” Id. (citation and quotation marks           Supreme Court’s jurisprudence regarding
omitted); see also Lamar Adver. of Penn,                how imminent a threat must be in order to
LLC v. Town of Orchard Park, N.Y., 356 F.3d             support standing, however, has been less than
365, 373 (2d Cir. 2004) (“To meet Article               clear.”). In Clapper v. Amnesty Int'l USA,
III’s constitutional requirements for standing,         568 U.S. 398, 410 (2013), the Court
a plaintiff must allege an actual or threatened         concluded that plaintiffs did not have
injury to himself that is fairly traceable to the       standing to challenge a statute expanding
allegedly unlawful conduct of the                       government surveillance capabilities because
defendant.”) (internal quotation marks                  they had failed to show that injury was
omitted)).                                              “certainly impending.” However, the Court
                                                        also noted that “our cases do not uniformly
    To meet Article III’s injury-in-fact                require plaintiffs to demonstrate that it is
requirement, plaintiff’s alleged injury “must           literally certain that the harms they identify
be ‘concrete and particularized’ as well as             will come about. In some instances, we have
‘actual or imminent, not conjectural or                 found standing based on a ‘substantial risk’
hypothetical.’” Baur v. Veneman, 352 F.3d               that the harm will occur. . . .” Id. at 414 n.5
625, 632 (2d Cir. 2003) (additional quotation           (emphasis added); see also Susan B. Anthony
marks omitted) (quoting Lujan v. Defenders              List v. Driehaus, 573 U.S. 149, 158 (2014)
of Wildlife, 504 U.S. 555, 560 (1992)); see,            (“An allegation of future injury may suffice
e.g., Selevan v. N.Y. Thruway Auth., 584 F.3d           if the threatened injury is certainly
82, 89 (2d Cir. 2009) (finding that plaintiffs          impending, or there is a substantial risk that
had adequately articulated Article III injury           the harm will occur.”) (citations omitted).
by alleging that they have paid higher tolls as
a result of defendant’s policy). Furthermore,               In the context of prospective injunctive
the alleged injury must “affect[ ] the plaintiff        relief, the Supreme Court and the Second
in a personal and individual way to confirm             Circuit have concluded that a plaintiff lacks
that the plaintiff has a personal stake in the          standing to pursue injunctive relief if plaintiff
controversy and avoid having the federal                does not establish a “real or immediate
courts serve as merely publicly funded                  threat” of injury, rather than allegations of
forums for the ventilation of public                    future harm that are merely “speculative.”
grievances      or    the    refinement      of         See City of Los Angeles v. Lyons, 461 U.S.
jurisprudential understanding.” Baur, 352               95, 111-12 (1982); see also Nicosia v.


                                                    6
Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.            asserts that it “has an ongoing directive via
2016). When standing is premised on the                 the issuance of a letter to residents of The
threat of repeated injury, a plaintiff must             Preserve to refrain from flushing purportedly
show “a sufficient likelihood that [it] will be         [f]lushable [w]ipes down their toilets”
wronged in a similar way.” Lyons, 461 U.S.              (Comp. ¶ 13) and that “[i]n an additional
at 111; see also Nicosia, 834 F.3d at 239               attempt to prevent further damages to its
(“Although past injuries may provide a basis            [sewage treatment plant], The Preserve
for standing to seek money damages, they do             issued a pamphlet to homeowners asking
not confer standing to seek injunctive relief           [them] not to flush…so-called [f]lushable
unless the plaintiff can demonstrate that she           [w]ipes.” (Pl. Br. at 3.) With respect to the
is likely to be harmed again in the future in a         pamphlet, plaintiff argues that, while “[t]he
similar way.”).                                         pamphlet was ostensibly issued to spare the
                                                        HOA from damage that would inevitably
B.      Application                                     occur if the [h]omeowners continued to use
                                                        [f]lushable [p]ipes as advertised . . . the
    As a threshold matter, the Court notes              educational pamphlet was not (and still is
that plaintiff is not alleging an actual, present       not) binding on [h]omeowners . . . . The
injury and there are no allegations that                Preserve has no way of policing or holding
plaintiff is actually aware of continued                individual homeowners responsible for using
flushable wipe usage by residents of The                [f]lushable [w]ipes. And there is no law or
Preserve. Instead, the theory of the case is            regulation prohibiting [h]omeowners from
that “…[f]lushable [w]ipes have caused harm             flushing [f]lushable [w]ipes.” (Id. at 3-4.)
to wastewater facilities or treatment plants
and can, at any given moment, cause harm in                 Defendants contend that plaintiff has
the form of clogs. The question is not whether          failed to satisfy the injury-in-fact requirement
the [f]lushable [p]roducts will cause damage            because plaintiffs have failed to establish the
to wastewater facilities or treatment plants,           imminence requirement of a future injury
but when that damage will occur. The                    because (1) “[h]aving gone six years without
question of imminence, or when that damage              any incident allegedly attributable to
may occur, is at any moment.” (Pl. Br. at 19)           [d]efendants’ products, [p]laintiff does not
(emphasis in original).                                 plead a single fact to suggest why harm is
                                                        suddenly imminent today”; (2) plaintiff has
    Plaintiff does not dispute in its papers            applied the wrong standard of imminence—
(nor at oral argument), that the only injury            applying a “likely” to suffer future injury
The Preserve has suffered was a clog,                   standard rather than a “certainly impending”
purportedly attributable to flushable wipes, in         injury standard; (3) the passage of time since
The Preserve sewage treatment system in                 injury weakens plaintiff’s claim of
2012. (Id. at 3; Comp. ¶ 136.) Further,                 imminence; and (4) plaintiff’s “ongoing
though not specifically pled in the Complaint,          directive” to homeowners to refrain from
plaintiff asserts in its papers that, “after [the       flushing flushable wipes further suggests
2012 clog], and to combat future clogs,                 there is no imminent injury to plaintiffs.
shutdowns, equipment failures, and remedy               (Def. Br. 6-7.) Defendants also argue that
past damages to [sewage treatment plant]                plaintiff fails to establish causation because it
equipment, The Preserve installed new                   does not plead any facts showing that the
equipment, including pumps and a filtering              injury is fairly traceable to each defendant.
system.” (Pl. Br. at 3.) Plaintiff further


                                                    7
    As a threshold matter, to the extent the              [I]f he is arrested in Nassau County
defendants suggest that the plaintiff must                and if the arrest is for a misdemeanor
show the harm is “certainly impending” to                 and if he is not released on bail
satisfy Article III standing for injunctive               and if he is remanded to NCCC
relief, the Court disagrees. As noted above,              and if there is no particularized
in the wake of Clapper, the Supreme Court                 reasonable suspicion that he is
has made clear that “[a]n allegation of future            concealing contraband, he will again
injury may suffice if the threatened injury is            be strip searched. Such an
certainly impending, or there is a substantial            accumulation of inferences is simply
risk that the harm will occur.” Susan B.                  too speculative and conjectural to
Anthony List, 573 U.S. at 158 (citations                  supply a predicate for prospective
omitted) (emphasis added). Moreover, in its               injunctive relief.
post-Clapper jurisprudence, the Second
Circuit has reiterated that past injuries may         Id. at 216. In its analysis, the Second Circuit
provide a basis for establishing standing for         emphasized that the circumstances that
injunctive relief if “the plaintiff can               resulted in Shain’s past arrest and injury, his
demonstrate that she is likely to be harmed           contentious divorce proceedings, were no
again in the future in a similar way.” Nicosia,       longer present, and that, “in the year between
834 F.3d at 239. This is consistent with well-        his arrest and his lawsuit, Shain was not
settled precedent in the Supreme Court and            rearrested, nor does he allege that he had any
the Second Circuit that a plaintiff “cannot           further encounters with the police.” Id. at
rely on past injury to satisfy the injury             215.
requirement but must show a likelihood that
[it]…will be injured in the future.” Shain v.             Similarly, in Nicosia, the Second Circuit
Ellison, 356 F.3d 211, 215 (2d Cir. 2004)             concluded that the plaintiff lacked standing
(quoting Deshawn E. by Charlotte E. v Safir,          to pursue injunctive relief because the
156 F.3d 340, 344 (2d Cir. 1998)); see also           plaintiff, who claimed past injury due to his
Lyons, 461 U.S. 95, 102 (“[P]ast exposure to          past purchases of a weight loss product
illegal conduct does not in itself show a             containing sibutramine, did not “establish a
present case or controversy regarding                 likelihood of future or continuing harm”
injunctive relief…if unaccompanied by any             because he did not establish that “he is likely
continuing, present adverse effects.”)                to be subjected to further sales by Amazon of
(quoting O’Shea v. Littleton, 414 U.S. 488,           products containing sibutramine…and [he]
495-96 (1974)).                                       has failed to allege that he intends to use
                                                      Amazon in the future to buy any products, let
    For example, in Shain, the Second Circuit         alone food or drug products generally or
found that the plaintiff lacked standing to           weight loss products in particular.” 834 F.3d
pursue injunctive relief against Nassau               at 239.
County because the plaintiff did not establish
the likelihood of a future encounter with the             Like the plaintiffs in Shain and Nicosia
police     resulting    in   a    subsequent          that failed to plead facts that established a
unconstitutional strip search. 356 F.3d at            likelihood of future harm, here plaintiff has
215. The Second Circuit concluded that in             failed to plead facts that establish a likelihood
order for Shain to “establish a sufficient            of future harm from clogging because of
likelihood of a future unconstitutional strip         flushable wipes, pleading only that The
search,” he would have had to establish that,         Preserve’s sewage treatment system suffered


                                                  8
a clog, purportedly attributable to flushable             In City of Wyoming, plaintiffs, who were
wipes, over six years ago in 2012.                    municipalities in Minnesota and Wisconsin,
Significantly, the Second Circuit in Shain            sought injunctive relief against corporations
noted that a year had passed without                  that manufacture and sell wipes that are
recurrence of injury in support of the holding        labeled as “flushable.” 210 F. Supp. 3d at
that the plaintiff failed to establish a              1145. The City of Wyoming defendants
likelihood of future harm. Here, plaintiff is         moved to dismiss on the grounds that (1) the
asking the Court to find a likelihood of future       complaint “[was] not specific enough in that
injury after over six years of its sewage             it [did] not detail exactly how [d]efendants
system remaining clog-free.            Further,       caused their injuries” and (2) that
plaintiff does not make any specific                  “[p]laintiffs’ injuries can be traced to
allegations regarding the current state of its        numerous different causes, and that
sewage treatment system, nor has it alleged           [p]laintiffs have not pleaded facts showing
that the system has experienced any clogging          that their injuries are caused specifically by
at all since 2012. In addition, like the              ‘flushable wipes’ instead of something else.”
changed circumstances in Shain that                   Id. at 1150-51. As defendants correctly note,
contributed to the Second Circuit’s                   the court in City of Wyoming was not
determination that no future injury was               presented with a challenge to the injury-in-
likely, here too, the circumstances have              fact requirement for Article III standing, nor
changed to lessen the risk of any future injury       did the court address the injury-in-fact
for The Preserve because improved                     requirement. In fact, the court stated that,
equipment has been installed in the sewage            “even if [p]laintiffs lack standing to pursue
system and residents have been advised not            their claims of past harm, they still have
to flush the flushable wipe products.                 standing to pursue relief for injuries they
Moreover, because the residents of the forty          imminently expect to suffer when
units in The Preserve incur the costs of any          [d]efendants' wipes find their way into their
repairs to the sewage treatment system, there         sewer systems. And notably, [d]efendants
is an added incentive for them to follow this         have not disputed the imminent nature of
directive. As in Shain and Nicosia, the               [p]laintiffs' alleged future injuries.” Id. at
“accumulation of inferences is simply too             1152 n.2.
speculative and conjectural to supply a
predicate for prospective injunctive relief.”             In any event, even had the court in City of
See Shain, 356 F.3d at 216.                           Wyoming been presented with a challenge to
                                                      the imminent nature of plaintiffs’ alleged
    Plaintiff relies on the cases City of             future injuries, the factual circumstances of
Wyoming v. Proctor & Gamble Co., et al.,              that case are distinguishable from those in the
210 F. Supp. 3d 1137 (D. Minn. 2016) and              case at bar.         Unlike the forty unit
City of Perry, Iowa v. Proctor & Gamble Co.,          homeowners association that operates a
et al., 188 F. Supp. 3d 276 (S.D.N.Y. 2016)           single sewage management system, paid for
in support of its argument that it has pled           by the residents of the homeowners’
facts sufficient to establish standing.               association in this case, the plaintiffs in City
However, both of these cases are                      of Wyoming were seven municipalities, one
distinguishable from the case at bar, most            public utilities commission, and one sewage
notably because neither case involved a               treatment commission across two states that
challenge to the injury-in-fact requirement           operated a total of 112 lift stations that
for Article III standing.                             pumped wastewater to wastewater treatment


                                                  9
facilities. See First Amended Class Action             Gamble Co., et al., 188 F. Supp. 3d 276
Complaint at 3-6, City of Wyoming v. Proctor           (S.D.N.Y. 2016) (No. 15-CV-8051).
& Gamble Co., et al., 210 F. Supp. 3d 1137             Further, the complaint in City of Perry
(D. Minn. 2016) (No. 15-CV-2101). Each of              alleged that “logs and visual observation
the City of Wyoming plaintiffs alleged that it         reveal that sewage ‘grit chambers’ were filled
had “incurred expenses associated with the             with flushable wipes.          As a result of
removal of flushable wipes and its lift station        [d]efendants’ flushable wipes, Perry has
and faces the continuing, ongoing threat of            suffered numerous sewage back-ups.” First
future harm from [d]efendants’ continued               Amended Complaint at 13, City of Perry,
sale and promotion of wipes as ‘flushable’             Iowa v. Proctor & Gamble Co., et al., 188 F.
and ‘sewer and septic safe’” and the                   Supp. 3d 276 (S.D.N.Y. 2016) (No. 15-CV-
complaint alleged that there was “ongoing              8051). The Perry plaintiff also alleged that
clean-up of [d]efendants’ flushable wipes.”            almost all of the flushable wipes available for
Id.                                                    sale in the major outlets in Perry and the
                                                       surrounding areas were manufactured by the
     Unlike the multitude of public                    named defendants. City of Perry, Iowa, 188
wastewater treatment facilities, serving               F. Supp. 3d at 281. However, the court noted
thousands of residents at issue in City of             that the plaintiff did not satisfy the injury-in-
Wyoming, this case involves a single                   fact threshold with respect to two of the
wastewater treatment operation, servicing a            named defendants because the complaint
forty unit homeowners association, and                 “include[d] no allegations about the
which is funded by the residents itself                availability or use in Perry of any flushable
through homeowners association fees.                   wipes manufactured by PDI or Tufco.” Id. at
Furthermore, unlike the allegation in City of          283 (emphasis added).
Wyoming that there is “ongoing clean-up” of
flushable wipes clogs, plaintiff in this case               In the case at bar, in stark contrast to the
makes no such allegation. Instead, plaintiff           allegations in City of Perry, plaintiff does not
points to a single clog, in 2012, that it              allege that it has experienced repeated clogs,
attributes to flushable wipes, and further             numerous back-ups, or any ongoing
alleged in its pleadings and at oral argument,         problems with its sewage treatment plant at
that it has put in place additional mechanisms         all, let alone continuing problems arguably
to prevent future clogging through both                attributable to flushable wipes.              As
equipment in the sewage system and by an               previously discussed, plaintiff alleges only
ongoing letter directive to its residents.             one clog, in 2012, attributable to flushable
                                                       wipes, and plaintiff conceded at oral
    The circumstances in City of Perry are             argument that it has not performed any tests
similarly distinguishable from the instant             of its sewage system to determine current
case. In City of Perry, plaintiff was a                levels of clogging and does not even know if
municipality in Iowa, and alleged that                 residents of The Preserve have continued to
“flushable wipes have repeatedly clogged               flush the flushable wipe products in violation
Perry’s sewer lines” and that the city                 of the directive to the residents.
“maintains logs that detail its ongoing
problems with wipes. The logs indicate the                Plaintiff’s reliance on Kurtz v. Kimberly-
source(s) of the clogs, and have identified            Clark Corp., 321 F.R.D. 482 (E.D.N.Y.
flushable wipes.” First Amended Complaint              2017) and Belfiore v. Kimberly-Clark Corp.,
at 3, 13, City of Perry, Iowa v. Proctor &             94 F. Supp. 3d 440 (E.D.N.Y. 2015), is


                                                  10
similarly unavailing. As a threshold matter,            148 F. Supp. 3d 285, 291 (S.D.N.Y. 2015)
the Kurtz court was clear that its case, as well        (“Accordingly, in actions brought under
as the Belfiore case, were “putative class              consumer protection statutes, many courts
actions by consumers and householders only              have declined to find Article III standing for
. . . The instant consumer cases are                    injunctive relief where the plaintiff
distinguished from cases claiming clogging              ‘demonstrated that she is, in fact, unlikely to
of municipal sewage systems and their                   purchase [the challenged] products again.’”)
machinery.” Kurtz, 321 F.R.D. at 493–94                 (quoting Tomasino v. Estee Lauder Cos.,
(discussing six individual putative class               Inc., 44 F. Supp. 3d 251, 256 (E.D.N.Y.
actions brought before the court, including             2014)). This Court also disagrees with the
Belfiore). In these cases, the named plaintiffs         analysis in Kurtz and Belfiore.
were individual homeowners who flushed
wipes labeled as “flushable,” and then                       In any event, unlike the “consumer and
experienced home plumbing clogs.             In         householder plaintiffs” in Kurtz and Belfiore,
denying motions to dismiss challenging                  the plaintiff in the case at bar attempts (albeit
Article III standing in both Kurtz and                  unsuccessfully) to establish standing to seek
Belfiore, the court explained:                          injunctive relief as the owner and operator of
                                                        a sewage treatment plant, and relies heavily
   To hold [that plaintiff lacks Article III            on cases “claiming clogging of municipal
   standing] would denigrate the New                    sewage systems and their machinery” in
   York consumer protection statute,                    support of its standing argument. See Kurtz,
   designed as a major support of                       321 F.R.D. at 493–94. As noted above, the
   consumers who claim to have been                     Kurtz court was explicit that the consumer
   cheated. The only way a consumer                     cases before that court were distinguished
   could enjoin deceptive conduct would                 from those cases involving municipal sewer
   be if he were made aware of the                      system clogs (for which the Kurtz court cited
   situation by suffering injury. But once              City of Perry as an example), and this Court
   the consumer learned of the                          finds that any attempt by the plaintiff in this
   deception, he would voluntarily                      case to rely upon the analysis in Kurtz and
   abstain from buying and therefore                    Belfiore to be unpersuasive.
   could no longer seek an injunction.
                                                            In sum, accepting all allegations in the
Kurtz, 321 F.R.D. at 541–42 (quoting                    Complaint as true, the Court concludes that
Belfiore, 94 F. Supp. 3d at 445).                       plaintiff has failed to plead any facts from
                                                        which the Court could conclude that it will
    As an initial matter, the Kurtz and                 suffer harm of any kind attributable to
Belfiore holding, that plaintiffs had standing          flushable wipes, let alone imminent harm
to pursue injunctive relief for products they           sufficient to confer Article III standing.
did not intend to purchase again, has been              Instead, the Complaint alleges: (1) plaintiff is
rejected in several district court decisions.           a homeowners association consisting of only
See Davis v. Hain Celestial Grp., Inc., 297 F.          forty units and alleges only one instance of
Supp. 3d 327, 328 (E.D.N.Y. 2018)                       past injury—a single clog in 2012 that was
(“[T]hese cases are inconsistent with Article           purportedly attributable to flushable wipes;
III and with Supreme Court and Second                   (2) since 2012, plaintiff has made
Circuit case law); see also Hidalgo v.                  modifications to its sewage treatment system
Johnson & Johnson Consumer Cos., Inc.,                  in an attempt to mitigate the damage that


                                                   11
Karl A. Bekeny, Michael Ruttinger, and
William Berglund of Tucker Ellis LLP, 940
Main Ave, Suite 1100, Cleveland, OH 44113.
Defendant CVS Health Corporation is
represented by Courtney Elizabeth Scott of
Tressler LLC, One Penn Plaza, Suite 4701,
New York, NY 10119 and Rebecca Briggs of
Hinckley, Allen & Snyder LLP, 100
Westminster Street, Suite 1500, Providence,
RI 02903.        Defendant Kimberly-Clark
Corporation is represented by Brianna Olivia
Gallo and Eamon Paul Joyce of Sidley Austin
LLP, 787 Seventh Avenue, New York, NY
10019. Defendant The Proctor & Gamble
Company is represented by Claire Catalano
Dean, Cortlin Lannin, Emily Henn, and
Henry Liu of Covington & Burling LLP, 850
Tenth Street, NW, Washington, DC 20001
and One Front Street, San Francisco, CA
94111 and 333 Twin Dolphin Drive, Suite
700, Redwood Shores, CA, CA 94065.
Defendant Target Corporation is represented
by Denise Dickerson of Sutter O’Connell,
1301 East Ninth Street, 3600 Erieview
Tower, Cleveland, OH 44114. Defendant
Walgreen Boots Alliance, Inc. is represented
by Michael P. Mezzacappa and Stephanie B.
Finding Gitnick of Kaufman, Borgeest &
Ryan LLP, 200 Summit Lake Drive, 1st
Floor, Valhalla, NY 10595. Defendant Wal-
Mart Stores, Inc. is represented by Steven R.
Kramer and Kelly Robreno Koster of Ecker,
Seamans, Cherin & Mellott LLC, 10 Bank
Street, Suite 700, White Plains, NY 10606.




                                                13
